PD-0198-15
                                 V*X*:2'Sf-/£


                                                                       „.     FfLED \U
Mr. Abel Acosta, Clerk                                                URT 0F CpMNAL APPEALS
Court of Criminal Appeals                                                   rpo 0,7 .~~,-.
PO Box 12308                                                                     W'-.-J
Austin, TX 78711
                                                                       Abel Acosta, Clerk
Dear Mr. Acosta:


       Enclosed please find my pro se Petitioner's Motion for Extension of Time to File
a Petition for Discretionary Review. Please file this Motion with the papers of this case
and bring it to the attention of the Court.                                               —

      Please date-stamp this letter and return it to me at my address shown below.

      I also request that you notify me of the Court's ruling on my Motion.

                                               Sincerely,




                                                Petitioner Pro Se
                                               l „


                                                                      RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS

                                                                       FEB 24 2015
                  S/MF/ifo#-a-a)P&&

jy£J5ZffZ'aF7&tfl          §       ~Ol7%f.


ifi                        §       dmtrtf.
                          • j
Rid Tem/H'MmlEiL                         &uM7M5
*/889930




      ?MMtiT72) dffl&£±d£i.73(fo dddEdF
              dftflVhlAL ?£l>C£DllZ£~

 72 7Z£Mt>fl\BLFJdl)6FAFJM dbUKT-



 ^ jW]Trf//77//?MmM/SMl //ifift 2/bat -Wk/MJt



 jr/f?DZ fay Jwtffflm/.
^ ////W2Q/>